Citation Nr: 0625671	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  06-24 303	)	DATE
	)
	)


THE ISSUE

Whether an April 1982 decision of the Board of Veterans' 
Appeals that denied restoration of the veteran's total 
disability rating based on individual unemployability should 
be revised or reversed on the basis of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to April 
1947, and from July 1948 to January 1956.

In a March 1981 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) terminated the veteran's 
total disability rating based on individual unemployability, 
which had been based primarily on a psychiatric disorder.  
The veteran appealed that decision to the Board, and in an 
April 1982 decision the Board denied entitlement to a 
schedular rating in excess of 70 percent for the psychiatric 
disorder, and denied entitlement to a total rating based on 
unemployability.  The veteran's surviving spouse, in the 
context of a claim for Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C.A. § 1318, contends that the 
April 1982 decision was clearly and unmistakably erroneous in 
not restoring the total rating.


FINDINGS OF FACT

1.  In the April 1982 decision the Board denied entitlement 
to a total rating based on individual unemployability.  

2.  The evidence shows that the pertinent regulatory 
provisions were incorrectly applied in the April 1982 
decision, in that the Board failed to apply the regulatory 
provisions pertaining to the termination of a total 
disability rating and reduction of a disability rating in 
effect for more than five years.




CONCLUSION OF LAW

The April 1982 Board decision was clearly and unmistakably 
erroneous in not restoring the total disability rating based 
on individual unemployability.  38 U.S.C. § 4004(b) (1976); 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.343, 3.344, 
19.104 (1980); 38 C.F.R. §§ 20.1403, 20.1404 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and Unmistakable Error

A decision of the Board is final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or revised.  
38 U.S.C. § 4004(b) (1976); 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 19.104 (1980).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  38 U.S.C.A. § 7111; Damrel v. Brown, 6 Vet. App. 242 
(1994; 38 C.F.R. § 20.1403(a).  In order to find clear and 
unmistakable error it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Sorakubo v. Principi, 16 Vet. App. 120 (2002); 38 
C.F.R. § 20.1403(b) and (c).

The veteran was granted service connection for anxiety 
reaction in February 1957.  In an April 1976 rating decision 
the RO revised the definition of the service-connected 
disability to anxiety reaction with depression and 
somatization features, and increased the rating from 10 to 
70 percent.  The RO also awarded a total disability rating 
based on individual unemployability, effective August 27, 
1975.

In a March 1981 decision the RO terminated the total rating 
based on unemployability, and continued the 70 percent 
schedular rating.  The veteran appealed that decision to the 
Board.  In the April 1982 decision the Board acknowledged 
that the veteran had appealed the termination of the total 
disability rating, but phrased the issue on appeal as 
entitlement to a total rating based on unemployability, 
rather than restoration of the total rating.  The Board 
determined that the criteria for a total rating were not met, 
but did not address the issue of the propriety of the 
termination of the total rating.

According to the regulation in effect in March 1981, a total 
disability rating could not be reduced without evidence of 
material improvement under the ordinary conditions of life.  
In the case of a total rating based on individual 
unemployability, the rating could not be reduced in the 
absence of clear and convincing evidence of actual 
employability.  See 38 C.F.R. § 3.343 (1980).  In addition, 
if the disability rating had been in effect for more than 
five years and was subject to temporary or episodic 
improvement, such as a psychoneurotic disorder, the rating 
could not be reduced based on the results of a single 
examination unless all the evidence of record clearly showed 
sustained improvement.  See 38 C.F.R. § 3.344 (1980).

In this case the grant of the total rating in April 1976 was 
based primarily on the results of a February 1976 VA 
examination in which the examiner described the veteran as 
unhappy, irritable, moody, demoralized, and immobilized.  The 
veteran had retired from employment in 1970 due to 
degenerative arthritis, and spent most of his time at home.  
VA treatment records also showed that he was very nervous and 
depressed.  The veteran claimed that he was unable to work 
due to his nervousness and arthritis.  

The RO found in April 1976 that the veteran was precluded 
from substantially gainful employment due to his service-
connected psychiatric disorder, and that the severity of the 
impairment was permanent.  Nonetheless, the RO instructed the 
veteran to undergo an additional psychiatric examination in 
February 1981.  That examination revealed that the veteran 
continued to be very nervous and depressed.  He appeared very 
unhappy, harassed, and tremulous.  He reported considerable 
family stress, and that his activities consisted of fishing 
and going to church.  The examiner did not provide any 
opinion regarding the veteran's employability.

The RO found that this evidence did not show that the veteran 
was unemployable due solely to his service-connected 
disability, in that nonservice-connected disabilities 
contributed to his unemployability, and terminated the total 
rating.  The RO did not make a finding regarding material 
improvement, did not show by clear and convincing evidence 
that the veteran was actually employable, and based the 
decision on the results of the single examination.  See Faust 
v. West, 13 Vet. App. 342 (2000) (a total rating based on 
unemployability may be reduced only when clear and convincing 
evidence shows actual employability in a substantially 
gainful occupation); see also Johns v. Derwinski, 2 Vet. App. 
346 (1992) (unless all the evidence establishes that 
sustained material improvement has occurred, a total 
disability rating that has been in effect for five years or 
more may not be reduced based on one examination).

The veteran submitted June and October 1981 reports from his 
fee-basis psychiatrist in which the psychiatrist described 
the history of his psychiatric symptoms and treatment and 
found that the psychiatric symptoms precluded the veteran 
from working.  The RO provided him an additional examination 
in October 1981, but that examiner also failed to provide an 
opinion regarding employability.  All the evidence of record 
did not, therefore, clearly show sustained improvement in 
terms of employability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Board decision regarding the 
termination of a total rating is clearly and unmistakably 
erroneous if the Board fails to address the applicability of 
38 C.F.R. §§ 3.343 and 3.344 in the decision.  Sorakubo, 16 
Vet. App. at 120.  In the April 1982 decision the Board 
characterized the issue as entitlement to a total rating 
based on unemployability, not entitlement to restoration of 
the terminated rating, and did not address the provisions of 
38 C.F.R. §§ 3.343 and 3.344.  In addition, the Board applied 
the benefit-of-the-doubt standard and did not show that clear 
and convincing evidence supported the termination of the 
total rating.  Faust, 13 Vet. App. at 342.  The Board finds, 
therefore, that the April 1982 Board decision was clearly and 
unmistakably erroneous in not restoring the total disability 
rating based on individual unemployability.  

Because the April 1982 Board decision was clearly and 
unmistakably erroneous, it must be revised.  See Olson v. 
Brown, 5 Vet. App. 430, 433 (1993).  The Court has held that 
if a rating reduction is effectuated without meeting the 
requirements of 38 C.F.R. § 3.344, the rating reduction is 
void ab initio and will be set aside.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996).  The termination of the veteran's total 
disability rating effective May 31, 1981, did not comply with 
38 C.F.R. §§ 3.343 or 3.344, and is void ab initio.  For that 
reason the total disability rating based on individual 
unemployability is restored effective May 31, 1981.
Development of the Claim

Regarding VA's duty to notify the moving party of the 
evidence needed to substantiate her claim and to assist her 
in developing that evidence, the Court has held that those 
duties do not apply to a claim based on a previous decision 
having been the result of clear and unmistakable error.  See 
Parker v. Principi, 15 Vet. App. 407 (2002).  For that reason 
VA need not fulfill those requirements prior to adjudicating 
the moving party's claim of clear and unmistakable error.


ORDER

The motion to revise or reverse the April 1982 Board decision 
on the basis of CUE is GRANTED; the veteran's total 
disability rating based on individual unemployability is 
restored effective May 31, 1981.




                       
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



